Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 05/03/2022. As directed, claims 2-11, 13, 15, and 17-19 were amended. Claims 1 and 12 were cancelled. New claims 21-22 were added. Accordingly, claims 2-11 and 13-22 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Vincent Cichosz on 8/5/2022.
The application has been amended as follows: 
In claim 13, line 4, replace “mechanisms;” with --mechanisms, CAN faults;--
In claim 13, line 6, replace “upon detected CAN faults” with --upon the detected CAN faults--
In claim 15, line 5, replace “detection;” with --detection, CAN faults;--
In claim 15, line 7, replace “upon detected CAN faults” with --upon the detected CAN faults--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 5, 7, 13, 15, and 20, Examiner deems a method for controller area network (CAN) fault detection and recovery, comprising: detecting, with a fault detection module comprising a plurality of fault detection mechanisms, CAN faults; selecting, with a recovery manager, fault remediation mechanisms from a fault remediation module based upon the detected CAN faults; and controlling remediation of detected CAN faults in accordance with the selected fault remediation mechanisms in a predetermined ordered hierarchy to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a CAN fault detection and recovery system that applies a hierarchical fault remediation order in the remediation of detected CAN faults. 
Wenner et al. (US PGPub. No. 2019/0228322) is deemed the closest prior art of record and teaches methods for creating fault groups of related vehicle component faults and recommending a solution for resolving detected faults including obtaining historical data related to a plurality of vehicle component faults detected from a plurality of vehicles, statistically associating the vehicle component faults to categorize the vehicle component faults into a plurality of fault groups, wherein the vehicle component faults that are categorized in the same group have a higher probability of occurring together than vehicle component faults that are categorized in different groups, and further including ordering repairs in an order which minimizes unneeded repairs (Wenner Abstract; ¶0042). Wenner appears to be silent, however, on the methods being applicable to CAN faults, per se, consistent with Applicant’s specification. 
Claim(s) 2-4, 6, & 11, 8-10 & 21, 14 & 19, and 16-18 & 22 depend(s) from claim(s) 5, 7, 13, and 15, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached Thursday-Friday 9:30am-8:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669